To compel respondent to settle, sign and enter a decree.
Denied February 21, 1891, without prejudice.
Respondent had announced his conclusions granting relator a decree of divorce on his cross-bill, denying alimony to complainant, but stating that relator should pay to complainant the sum of $350 as solicitors’ fees. Complainant filed her claim of appeal. Relator applied for the settlement of the decree, but both court and stenographer were then engaged in the trial of a cause which it would take six weeks to complete. The stenographer’s time was wholly occupied with the trial, and he reported that it would take at least two months’ time, after the conclusion of the trial then on, to transcribe his minutes in the divorce case.